The Court
held that whether or not, if but one thousand dollars would be required, the commissioners would have been fixed with a legal duty to rebuild, which ought to be enforced by mandamus, or whether the proper remedy would not have been a prosecution for misbehavior in office, it is clear that as the statute (Comp. L. 1871, § 1806) requires the commissioners to go on in such a case as this only when the expense would not exceed one thousand dollars, no such legal duty would arise where the expense, as in this case, would greatly exceed that sum.
Mandamus denied, with costs against the relators.